DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 10-20 were rejected in the previous Office action under 35 U.S.C. §101 as being directed to an abstract idea without significantly more. 
Independent claim 1 has been amended to recite, in part, “receive, at the BMS, historical battery use data from a first number of the multiple network connected electric vehicles after a battery of one or more of the first number of the multiple network connected electric vehicles reaches a particular battery charge throughput or after a particular distance traveled by one or more of the first number of the multiple network connected electric vehicles to reduce an amount of data passing through the wide area network” (emphasis added). Independent claim 15 has been similarly amended. 
Independent claim 10 has been amended to recite, in part, “receive, at the BMS, a number of historical battery use histograms including the historical battery use data from a first number of the multiple network connected electric vehicles to reduce a load on a bandwidth of the wide area network” (emphasis added). 
In Step 2A, Prong Two of the subject matter eligibility analysis outlined in MPEP 2106, consideration must be made if the claim as a whole integrates the recited judicial exception into a 
Here, the specification notes that only collecting historical battery use data from network connected electric vehicles when the battery has reached a particular charge throughput or the vehicle has traveled a particular distance allows for reducing the data passed through the network along with the bandwidth and time needed for analysis of the collected data (paragraphs [0044]-[0045] of the specification as-filed). Similarly, the specification notes that transmitting the historical battery use data from network connected electric vehicles in the form of a histogram reduces the amount of data passed through the network and reduces the load on the network bandwidth (see [0046]-[0047] of the specification as-filed). 
Accordingly, the claims, taken as a whole, provide for an improvement in the technical field of battery analysis by allowing for the analysis of a battery using multiple other vehicles’ historical data while reducing network bandwidth necessities. 
As such, the amended claimed invention integrates the recited judicial exception into a practical application and is therefore patent-eligible. Accordingly, claims 1-7 and 10-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/Primary Examiner, Art Unit 3669